The reformation prayed for is not needed. While it is true that the fact the guaranteed rental is an annual one is not stated in terms, yet it is manifestly so intended, and such is the legal interpretation of the language used. Kendall v. Green, 67 N.H. 557.
No ground is shown upon which the bill can be maintained as a more convenient remedy than a suit in assumpsit against the signers of the agreement. In such a suit the plaintiff will be entitled to a judgment and execution against each defendant for the whole amount due. It is not apparent wherein equity could give a remedy more ample or more efficient. Davison v. Davison, 71 N.H. 180.
Whether the plaintiff should be permitted to amend by making this proceeding a suit in assumpsit is a matter for the consideration of the superior court.
Case discharged.
All concurred. *Page 118